DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The amendment and arguments filed 5/17/2021 renders the restriction moot. Therefore, the grounds for restriction in the Office Action filed 3/11/2021 are withdrawn.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following changes to the drawings have been approved by the examiner and agreed upon by applicant: solidifying the blurry lines in FIGs 1-5.  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.
Authorization for this examiner’s amendment was given in an interview with Bijal Shah-Creamer on 6/1/2021.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance:
None of the prior art discloses claim 1.
Yumoto (US 20080240934) is similar to the claim, but is silent regarding at least the aggregate of “a connecting link pivotally connected to said float lever proximal said support bracket … a biasing member pivotally connected to said bell crank lever, wherein said bell crank lever is configured to compress said biasing member under influence of said connecting link when said float is displaced in an operative upward or downward direction; an actuator link pivotally connected to said biasing member and said support bracket…”. 
Yumoto (US 5445501), hereinafter Yumoto2, is similar to the claim, but is silent regarding at least the aggregate of “a connecting link pivotally connected to said float lever proximal said support bracket… a trap valve pivotally connected to said extension…”.
Stephens (US 6174138) is similar to the claim, but is silent regarding at least the aggregate of “a float lever pivotally connected to said support bracket and said extension, wherein said extension is configured to be angularly displaced about the pivotal connection between said float lever and said extension at a predetermined angle … a trap valve pivotally connected to said extension…”.
Claim 1 is also nonobvious, as any attempts to remedy the deficiencies of any of the prior art above would be impermissible hindsight reasoning.
Claims 2-10 are also allowed by virtue of their dependency on claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Yumoto (US 5401142), Collins (US 8858190), and Dawson (GB 2354056).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767.  The examiner can normally be reached on M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JESSICA CAHILL/Primary Examiner, Art Unit 3753